DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 03/17/2022 have been fully considered but they are not persuasive. 
Regarding claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), the Examiner respectfully submits that Applicant fails to argue how claim 17 is definite when the instructions not being executed.  In claim 17, the operations are performed only when instructions being executed by the processor, however at the time when it’s not executed, it’s unclear whether the operations are still exist as limitations.     
Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that Deng discloses searching/sweeping beams in idle mode ([0158]) before the mWTRU has been configured with the network identity; including searching for SS blocks (Abstract: a WTRU may be configured to receive RA resource sets, where each of the RA resource sets is associated with a node-B directional beam, select an RA resource set from among the RA resource sets; [0126], [0243]); and performing path loss specific to the selected RA set (as selected SS block) based on measurement metric e.g. RSSI ([0295]).    
Tang discloses in [0054]-[0057] searching for SS blocks (M candidate downlink signals); in [0057] and [0061] selecting a SS block as target downlink signal based on quality measurement; and in [0070] and [0073] performing downlink path loss calculation on the target downlink signal (selected SS block); in [0076]-[0079], measuring strength/power of the selected SS block (the target downlink signal) to obtain receiving power P1 to calculate Path Loss PL; and calculating the downlink path loss based on the measured signal strength of the SS block ([0076]-[0079]).  
New prior art Kim et al. “Kim” (US 20210136823 A1) is applied.   

Claim Objections
3.	Claims 1, 9 and 17 are objected to because of the following informalities:  replace “comprises;” with -comprises:- in claim 1 line 12, in claim 9 line 13, in claim 17 line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. “Deng” (US Pub 2019/0104549 A1) in view of Tang (US Pub 2020/0037258 A1) and Kim et al. “Kim” (US 20210136823 A1).   
For claim 1, Deng discloses (Abstract) a method comprising: 
Search, at a user equipment (UE) in one of a radio resource control-idle state or a radio resource control-inactive state ([0158]), for one or more synchronization signal (SS) bursts (broadcasted on each of beams) on a downlink transmission (Abstract, [0126], [0243]);
detecting a plurality of SS blocks in the one or more SS bursts ([0153], [0204], [0217]); 
selecting a given one of the SS blocks based on one or more measurements of the detected plurality of SS blocks ([0223], [0239], [0240], [0243]-[0245], [0273], [0279]); 
calculating a downlink path loss of a beam pair link associated with the selected SS block/beam, wherein the calculating the downlink path loss of the beam pair link associated with the selected SS block ([0256], [0295], [0296]); 
estimating an uplink path loss of the beam pair link associated with the selected SS block based on the downlink path loss ([0256]); 
determining an initial transmit power of the beam pair link associated with the selected SS block based on the estimated uplink path loss for the UE initial uplink transmission using a physical random access channel (PRACH) preamble ([0220], [0248]-[0252]) at the transmission associated with the selected SS block ([0256]: to set initial PRACH transmit power based on UL path loss; [0295], [0296]); and 
transmitting the PRACH preamble with the determined initial transmit power ([0256], [0295], [0296]). 
Deng does not explicitly mention detail of calculating the downlink path loss that calculating a downlink path loss of a beam pair link associated with the selected SS block, wherein the calculating the downlink path loss of the beam pair link associated with the selected SS block comprises: determining a measured signal strength of the selected SS block; and calculating the downlink path loss based on the measured signal strength of the SS block.  
In the same field of endeavor, Tang discloses (Abstract, [0005], [0006]) uplink power control based on a target downlink signal, performing downlink beam measurements (i.e. measure received signal strength) prior to selection of the target downlink signal, and calculating downlink path loss based on the selected target downlink signal (figure 1, [0058], [0060]: the M candidate downlink signals may be multiple downlink signals…SSs in multiple SS blocks transmitted at locations; [0061]-[0065], [0070], [0071]). Tang further discloses in [0054]-[0057] searching for SS blocks (M candidate downlink signals); in [0057] and [0061] selecting a SS block as target downlink signal based on quality measurement; and in [0070] and [0073] performing downlink path loss calculation on the target downlink signal (selected SS block); in [0076]-[0079], measuring strength/power of the selected SS block (the target downlink signal) to obtain receiving power P1 to calculate Path Loss PL; and calculating the downlink path loss based on the measured signal strength of the SS block ([0076]-[0079]).  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tang into the art of Deng as to preselect the best beam based on the measurements, then calculating the downlink path loss of the selected/best beam to reduce calculation process.  
Deng and Tang fail to explicitly mention decoding a physical broadcast channel (PBCH) of the selected SS block.  
This teaching is disclosed by Kim ([0077], [0078], [0138], [0169]-[0172]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Deng as modified by Tang as to improve synchronization and information signaling between the UE and the network node.  
For claim 2, Deng in combination with Tang and Kim substantially teaches the limitation in claim 1, Deng discloses wherein detecting the plurality of SS blocks in the one or more SS bursts comprises performing a beam sweeping operation ([0153], [0160], [0243], [0244]). 
For claim 3, Deng in combination with Tang and Kim substantially teaches the limitation in claim 2, Deng discloses wherein the UE is at one of an idle state or an inactive state prior to performing the beam sweeping operation ([0158]).   
For claim 4, Deng in combination with Tang and Kim substantially teaches the limitation in claim 1, Deng discloses wherein the one or more measurements of the detected plurality of SS blocks comprise a synchronization error measurement, a received signal strength indicator (RSSI) measurement, and a reference signal received power (RSRP) measurement ([0273]). 
For claim 5, Deng in combination with Tang and Kim substantially teaches the limitation in claim 1, Deng discloses wherein the downlink path loss of the beam pair link associated with the selected SS block is calculated based at least on a reference signal received power of the beam pair link associated with the selected SS block and a transmit power of the reference signal ([0256], [0295]). 
For claim 6, Deng in combination with Tang and Kim substantially teaches the limitation in claim 5, Deng discloses wherein the transmit power of the reference signal is determined based on system information carried on a physical broadcast channel ([0295]: transmit power that may be conveyed in system broadcast signaling).  
For claim 7, Deng in combination with Tang and Kim substantially teaches the limitation in claim 5, Deng discloses wherein the transmit power of the reference signal is determined based on a configuration or a signal from a higher layer ([0148], [0159], [0295]: transmit power that may be conveyed in system broadcast signaling).  
For claim 8, Deng in combination with Tang and Kim substantially teaches the limitation in claim 1, Deng discloses further comprising transmitting at least one beam in an uplink transmission based on the determined initial transmit power ([0258], [0293], [0296]). 
For claim 9, since it is the equipment claim of method claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above, Deng further discloses a user equipment (UE) comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor, cause the user equipment to perform operations ([0050], [0051]).  
For claim 10, since it is the equipment claim of claim 2 and has the similar limitation, so it’s rejected under the same basis as claim 2 set forth above.  
For claim 11, since it is the equipment claim of claim 3 and has the similar limitation, so it’s rejected under the same basis as claim 3 set forth above.  
For claim 12, since it is the equipment claim of claim 4 and has the similar limitation, so it’s rejected under the same basis as claim 4 set forth above.  
For claim 13, since it is the equipment claim of claim 5 and has the similar limitation, so it’s rejected under the same basis as claim 5 set forth above.  
For claim 14, since it is the equipment claim of claim 6 and has the similar limitation, so it’s rejected under the same basis as claim 6 set forth above.  
For claim 15, since it is the equipment claim of claim 7 and has the similar limitation, so it’s rejected under the same basis as claim 7 set forth above.  
For claim 16, since it is the equipment claim of claim 8 and has the similar limitation, so it’s rejected under the same basis as claim 8 set forth above.  
For claim 17, since it is the program product claim of method claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above, Deng further discloses a non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a processor, cause the processor to perform operations ([0050], [0051], [0365]). 
For claim 18, Deng in combination with Tang and Kim substantially teaches the limitation in claim 17, Deng discloses wherein detecting the plurality of beams in the downlink transmission comprises performing a beam sweeping operation ([0153], [0160], [0243], [0244]). 
For claim 19, Deng in combination with Tang and Kim substantially teaches the limitation in claim 18, Deng discloses wherein the one or more measurements of the detected plurality of SS blocks comprise a synchronization error measurement, a received signal strength indicator measurement, and a reference signal received power measurement ([0273]).    
For claim 20, Deng in combination with Tang and Kim substantially teaches the limitation in claim 17, Deng discloses wherein the downlink path loss of the beam pair link associated with the selected SS block is calculated based at least on a reference signal received power of the beam pair link associated with the selected SS block and a transmit power of the reference signal ([0256], [0295]). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 3, 2022


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643